Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
As filed, claims 1, 3-8, and 10-27 are pending; claims 28-30 are withdrawn; and claims 2 and 9 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2020 is NOT approved for the following reasons:

    PNG
    media_image1.png
    65
    594
    media_image1.png
    Greyscale

	For details, see terminal disclaimer review decision mailed on 12/3/2020.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/30/2020, with respect to claims 1-27, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 101 rejection of claims 2 and 9 is withdrawn per cancellation of these claims.

The § 101 rejection of claims 1, 3-8, and 10-27 is maintained because the Examiner does not find Applicant’s amendments/remarks persuasive.  According to MPEP 2106.04(c)(I)(A), the Examiner finds that the now amended synthetic deoxycholic acid of instant formula DCA is still a nature-based product limitation. According to MPEP 2106.04(c)(II)(C), the Applicant’s remarks still failed to demonstrate that the abovementioned synthetic deoxycholic acid of instant formula DCA has markedly different characteristic from its naturally occurring counterpart (wherein all the carbons of the deoxycholic acid are derived from natural sources; i.e. plants) because, on the contrary, the phrases, “synthetically produced”, “derived solely from plant source”, and/or “a different mean δ13C profile than the deoxycholic acid derived from animal source or synthetic origin” used by the Applicants, only further supports that the instantly claimed deoxycholic acid, which is synthesized solely from plant source, is still the same as its synthetic deoxycholic acid is compared to its naturally occurring counterpart, the comparison indicates that there are no differences in structure, function or other characteristics.  Accordingly, the instantly claimed synthetic deoxycholic acid of instant formula DCA is still a product of nature exception.
For the reasons stated above, and the reason stated in the rejection below, the 101 rejection is maintained.

The § 102(a)(1) rejection of claim 8 by Kief is withdrawn per amendments.  However, claim 8 is still prima facie obvious over Kief.  See rejection below.

The § 103(a) rejection of claims 2 and 9 by Kief is withdrawn per cancellation of these claims. 

The § 103(a) rejection of claims 1, 3-7, and 10-27 by Kief is maintained because the word, “synthetic” in the preamble does not limit the structure of instant formula DCA and is a mere statement of purpose. According to MPEP 2111.02, such word will not be accorded patentable weight for prior art purpose

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 2 and 9 by co-pending application No. 15/579,298 is withdrawn per cancellation of these claims.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 3-8, and 10-27 by co-pending application No. 15/579,298 is maintained because the abovementioned terminal disclaimer is NOT approved.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 10-27 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-8, and 10-27 recite deoxycholic acid, pharmaceutically acceptable salt thereof or pharmaceutical composition thereof that represented a composition of matter, which represents a statutory category of invention. Next, the claim is evaluated to determine whether it is drawn to a judicial exception. 
The instantly claimed deoxycholic acid is one of naturally occurring compounds found in human bile acids (see WO2008157635, found in IDS filed 12/4/2017). In this case, the chemical structure making up the deoxycholic acid is compared to its synthetic counterpart or naturally occurring counterpart found in plant or animal source, and no evidence is presented that the process of preparation or process of extraction, respectively, alters the structure or function of deoxycholic acid. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, Applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. If there is no or only incidental change in any characteristic, the claimed product lacks markedly different characteristics and is a product of nature exception.
The chemical structure of the instantly claimed deoxycholic acid is exactly the same as the counterparts found in the synthetic, plant, or animal source but merely made synthetically or merely removed or relocated from the plant or animal itself. Absent contrary evidence, the chemical structure of deoxycholic acid, regardless the origin, would retained the same properties. Because the instantly claimed deoxycholic acid does not exhibit markedly different characteristics when its characteristic are compared to the same compound made synthetically or found naturally, the compound of deoxycholic acid is drawn to a judicial exception, i.e., a nature-based product. No additional elements are presented that rely on, use, or apply the judicial exception, because the instantly claimed compound of deoxycholic acid contains the judicial exception. Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the judicial exception.
In this case, there are no elements in addition to the compound itself in a pharmaceutically acceptable form. The form of the composition does not serve to remove the claim from the judicial exception, because it does not amount to significantly more than the compound itself. Extracting and synthesizing deoxycholic acid for therapeutic or pharmaceutic use is well understood, routine, and conventional as evidenced by Ganley, see PTO-892 form mailed on 9/18/2019), which teaches identical compound of deoxycholic acid.
Thus, claims 1, 3-8, and 10-27 are drawn to a judicial exception without significantly more transforming it into patent eligible subject matter.

Claim Interpretation
With regards to the preamble phrase, such as “synthetic deoxycholic acid" in claim 1, 3-8, and 10-27, the Examiner finds the word, “synthetic”, in the abovementioned phrase will not be accorded patentable weight for prior art purpose because such word fails to limit the structure of the compound of instant formula DCA and is a mere statement of purpose, according to the guidance in MPEP 2111.02.  

	
The Examiner finds the claim construction of claims 8 and 10-24 as a product by process (i.e. the deoxycholic acid of instant formula DCA and its preparation method).   In other words, the determination of patentability is based on the deoxycholic acid itself, and not its method of preparation.  See MPEP 2113(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent NO. 6,407,085, hereinafter Kief, as evidenced by its CAPLUS printout.  See PTO-892 form mailed on 9/18/2019.


Regarding claims 1, 3-8, and 10-27:
Determining the scope and contents of the prior art:   
Kief, for instance, teaches that betasitosterol, which is the most important component of naturally occurring phytosterols, can be metabolized by organism into cholic acid and chenodesoxycholic acid.  Subsequently, cholic acid is further reduced by intestinal bacteria into desoxycholic acid or deoxycholic acid.  


    PNG
    media_image2.png
    129
    412
    media_image2.png
    Greyscale
(column 1, lines 20-26)

    PNG
    media_image3.png
    146
    407
    media_image3.png
    Greyscale
(column 1, lines 39-46)

	In addition, Kief, for instance, teaches a pharmaceutical composition comprising betasitosterol, sodium desoxycholate, and glycerin, wherein glycerin is known as an pharmaceutically acceptable excipient. 


    PNG
    media_image4.png
    38
    413
    media_image4.png
    Greyscale
(column 2, lines 45-46)

    PNG
    media_image5.png
    132
    412
    media_image5.png
    Greyscale
(column 2, lines 59-65)

    PNG
    media_image6.png
    314
    412
    media_image6.png
    Greyscale
(from CAPLUS printout)
Ascertaining of the difference between the prior art and the claim at issue:   
	Kief did not explicitly recite the abovementioned desoxycholic acid or deoxycholic acid having a fossil carbon percentage, relative to total carbon, that is less than 0.1%, having a mean δ13C value that is in the range from -20% to -40%, solely derived from plant sources or free of any animal impurities.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that the purification of the abovementioned desoxycholic acid or deoxycholic acid of Kief to a desoxycholic acid or a deoxycholic acid having a purity of at least <0.1% in fossil carbon percentage, or a purity of having a mean δ13C value that is in the range from -20% to -40%, or a purity of having the all the carbon in the abovementioned acids to be solely derived from plant source, or free of any animal impurities would have been prima facie obvious to the skilled artisan, motivated by the desire to eliminate impurities in the compound that would be reasonably expected to adversely affect its overall biological activity, function or stability.  As directed by the MPEP at §2144.04(VII), “Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials.  Therefore, the issue is whether claims to a pure material are unobvious over the prior art.  In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970).  The mere purity of a product, by itself, does not render the product unobvious.  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 644, 148 USPQ 268 (CCPA 1966)" (emphasis added).  In consideration of the fact that the skilled artisan would have been reasonably apprised of conventional methods of purification, such as various chromatographic methods, Applicant’s claims to the purified product, which absent evidence to the contrary would not be expected to have any properties which are different than those of the desoxycholic acid or deoxycholic acid formed in the prior art, are not determined to be a contribution over what was already known from the prior art of Jain and the skills that would have been within the knowledge and possession of one of ordinary skill in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a compound of deoxycholic acid, or pharmaceutical composition thereof.

Claims 1, 3-8, and 10-27 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
15/579,298
1-6, 8-13, and 17-32
Yes

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending application are drawn to a method of making a compound of deoxycholic acid.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned co-pending application described the compound of deoxycholic acid in a method of making type claim.
(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound having the same therapeutic utility.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned co-pending application. 
As recited above, the compound in the conflicting claims of abovementioned co-pending application is the instant compound of deoxycholic acid.  However, these are drawn to a process of making the instant compound of deoxycholic acid.
Structural similarity is the touchstone of the nonobviousness inquiry for patents claiming a novel chemical compound. Eisai Co. v. Dr. Reddy's Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). In this case, the compounds are the same; i.e., they have the same atomic composition and the same atomic connectivity. For this reason, one of ordinary skill in the art would anticipate that this is the same compound.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the structure of the abovementioned co-pending application is excluded as the instant compound of deoxycholic acid of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the conflicting claims of the abovementioned co-pending application to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Conclusion
Claims 1, 3-8, and 10-27 are rejected.
Claims 28-30 are withdrawn.
Claims 2 and 9 are cancelled.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626